DETAILED ACTION
	This Office action is in response to the election and amendment filed 20 January 2022.  By this amendment, claims 22-27 and 29-34 are cancelled; claim 28 is withdrawn.  Claims 1-21 and 28 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species I, claims 1-12, in the reply filed on 20 January 2022 is acknowledged.  The traversal is on the ground(s) that the different species can be searched without serious burden due to at least some overlap in the recited subject matter.  This is not found persuasive because examination of the different species would require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), thus imposing serious burden.  Applicant is respectfully reminded that rejoinder may be possible if future prosecution renders allowable subject matter and claims non-elected require all limitations of an allowable claim.
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 January 2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0348524 A1 to Ebiike et al. (hereinafter “Ebiike”).
Regarding independent claim 1, Ebiike (Fig. 15) discloses a power semiconductor device, comprising: 
a semiconductor layer structure comprising a drift region 12 (¶¶ 0081, 36) of a first conductivity type (n) and a well region 13 (¶¶ 0081, 36) of a second conductivity type (p); 
a plurality of gate trenches 31 (¶ 0081) extending into the drift region 12; 
respective shielding patterns 16 (¶¶ 0081, 38) of the second conductivity type (p) in respective portions of the drift region 12 adjacent the gate trenches 31; and 
respective conduction enhancing regions 17/52 (¶¶ 0081, 39) of the first conductivity type (n) in respective portions of the drift region 12, wherein the respective conduction enhancing regions extend into the well region 13 adjacent the respective shielding patterns 16, wherein the drift region 12 comprises a first concentration of dopants of the first conductivity type (n) (¶ 0048), and wherein the respective conduction enhancing regions 17/52 comprise a second concentration of the dopants of the first conductivity type that is higher than the first concentration (¶ 0050).
Regarding claim 2, Ebiike discloses the power semiconductor device of claim 1, wherein the gate trenches are spaced apart from one another along a first direction, and wherein the respective conduction enhancing regions 17/52 are spaced apart from respective corners of the gate trenches 31 along the first direction (Fig. 15).
Regarding claim 3, Ebiike (Fig. 15) discloses the power semiconductor device of claim 2, wherein the respective portions of the drift region 12 between the gate trenches 31 comprise a concentration gradient of the dopants of the first conductivity type (n) that varies between the first concentration and the second concentration along the first direction (dopant concentration in 12 varies between two consecutive trenches as a result of presence of doped regions 52/17/16/51).
Regarding claim 4, Ebiike (Fig. 15) discloses the power semiconductor device of claim 2, wherein the drift region 12 comprises the first concentration of the dopants proximate the respective corners of the gate trenches 31, and wherein the second concentration is higher than the first concentration by a factor of about 2 or more (¶¶ 0048, 50).
Regarding claim 5, Ebiike discloses the power semiconductor device of claim 2, wherein, responsive to a voltage applied to the power semiconductor device, the respective portions of the drift region between the gate trenches comprise an electric field distribution having a peak that is distal from the respective corners of the gate trenches in the first direction (this limitation is considered to be intended use and/or functional language that does not structurally distinguish the claimed invention over the prior art).  
Regarding claim 6, Ebiike discloses the power semiconductor device of claim 5, wherein the peak of the electric field distribution is greater than a strength of the electric field distribution proximate the respective corners of the gate trenches by a factor of about 10 or more (this limitation is considered to be intended use and/or functional language that does not structurally distinguish the claimed invention over the prior art).
Regarding claims 5 and 6, intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 7, Ebiike (Fig. 15) discloses the power semiconductor device of claim 1, wherein the respective conduction enhancing regions 17/52 are between the gate trenches 31 and extend into the drift region 12 beyond a lower boundary of the respective shielding patterns 16.
Regarding claim 8, Ebiike (Fig. 15) discloses the power semiconductor device of claim 7, wherein the respective conduction enhancing regions 17/52 are offset from the respective shielding patterns 16 towards the gate trenches 31.
Regarding claim 9, Ebiike (Fig. 15) discloses the power semiconductor device of claim 7, wherein the respective conduction enhancing regions 17/52 extend along opposing sides and the lower boundary of the respective shielding patterns 16.
Regarding claim 10, Ebiike (Fig. 15) discloses the power semiconductor device of claim 7, wherein the respective conduction enhancing regions 17/52 extend along an axis that is non-orthogonal to a surface of the drift region 12.
Regarding claim 11, Ebiike (Figs. 15, 10) discloses the power semiconductor device of claim 1, wherein the semiconductor layer structure further comprises: a current spreading layer 12b (Fig. 10, ¶¶ 0062-63) comprising a third concentration of the dopants of the first conductivity type that is higher than the first and/or second concentrations (¶¶ 0062, 48, 50), wherein the respective portions of the drift region 12 comprising the respective conduction enhancing regions 17/52 (Fig. 15) are between the well regions 13 and the current spreading layer 12b.
Regarding claim 12, Ebiike (Fig. 15) discloses the power semiconductor device of claim 1, wherein the semiconductor layer structure comprises a wide bandgap semiconductor (¶ 0048), wherein the drift region 12 comprises an epitaxial layer of the first conductivity type (¶ 0048), and wherein the respective conduction enhancing regions 17/52 comprise implanted regions of the first conductivity type (¶¶ 0050, 81).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
21 May 2021



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813